Citation Nr: 0415973	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post operative left knee reconstruction with early traumatic 
degenerative changes from June 15, 2001 to August 28, 2001.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post operative left knee reconstruction with early traumatic 
degenerative changes effective November 1, 2001.  

(The veteran received a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 from 
August 29, 2001 to October 31, 2001.)  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida in which the RO increased the evaluation 
for post operative left knee reconstruction with early 
traumatic degenerative changes from 10 percent to 20 percent 
effective June 15, 2001, increased to 100 percent effective 
August 29, 2001, then decreased the evaluation to 10 percent 
effective November 1, 2001.  


FINDINGS OF FACT

1.  Between June 15, 2001 and August 28, 2001 the service 
connected post operative left knee reconstruction with early 
traumatic degenerative changes was manifested by stability 
medially, laterally and posteriorly, -5 degrees of full 
extension and flexion to 120 degrees.  

2.  From November 1, the service connected post operative 
left knee reconstruction with early traumatic degenerative 
changes was manifested by 1+ anterior cruciate ligament 
laxity, and range of motion from 0 degrees to 115 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for post operative left knee reconstruction with early 
traumatic degenerative changes from June 15, 2001 to August 
28, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5010, 5257 (2003).  

2.  The criteria for an evaluation greater than 10 percent 
for post operative left knee reconstruction with early 
traumatic degenerative changes effective November 1, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 5010, 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question. 

The veteran's service connected postoperative left knee 
reconstruction with early traumatic degenerative changes is 
evaluated under the provisions of Diagnostic Code 5257 of the 
Rating Schedule.  Diagnostic Code 5257 provides that for 
other impairment of the knee manifested by slight recurrent 
subluxation or lateral instability a 10 percent evaluation is 
warranted.  Where recurrent subluxation or lateral 
instability is moderate a 20 percent evaluation is warranted, 
and where it is severe a 30 percent evaluation is warranted.  
The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2003).  

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5010 (2003).  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2003).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2003).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

On August 29, 2001 the veteran underwent arthroscopy of the 
left knee, anterior cruciate ligament shrinkage, partial 
medial menisectomy, and partial lateralmenisectomy, as well 
as micropicking of the medial femoral condyle and 
chondroplasty of the patella.  The RO assigned a temporary 
total disability rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 from August 29, 2001 to 
October 31, 2001.  

A total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  38 C.F.R. § 4.30(a).

A.  20 percent for from June 15, 2001 to August 28, 2001  

The June 15, 2001 private medical record showed that there 
was no erythema.  There were no skin changes.  The veteran 
had 3+ Lachman with a soft endpoint.  McMurray's was 
negative.  X-rays of his knee showed what appeared to be a 
calcification in the probable previous reconstruction of the 
anterior cruciate ligament.  The veteran had hardware in 
place on the femur and tibia.  There were degenerative 
changes in the medial compartment but still preservation of 
the joint space.  

The June 19, 2001, private magnetic resonance imaging 
revealed a metallic artifact present in the distal femur and 
proximal tibia consistent with the indicated anterior 
cruciate ligament reconstruction.  On the sagittal images, 
the anterior cruciate ligament reconstruction appeared to be 
intact.  The posterior cruciate ligament was normal.  The 
medial collateral ligament was thickened but intact, and 
there was metallic artifact seen about the medial collateral 
ligament, which may be related to a medial collateral 
ligament reconstruction.  The lateral collateral ligament was 
intact.  There was metallic artifact seen between the 
proximal tibia and fibula, which may be related to surgery in 
this area, as well.  The doctor did not see bone marrow 
edema.  There was an abnormal appearance to the tip of the 
posterior horn of the lateral meniscus consistent with a 
small longitudinal meniscal tear.  There was a physiologic 
amount of fluid seen in the knee joint.  The articulating 
cartilate was not adequately visualized.  

An evaluation in excess of 20 percent requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257(2003).  The criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
have not been met as the June 15, 2001 private medical record 
showed that the veteran's left knee was stable medially, 
laterally and posteriorly.  The July 5, 2001 private medical 
record showed that the veteran had laxity of the knee.  The 
evidence does not show severe recurrent subluxation or severe 
lateral instability.  

An evaluation in excess of 20 percent requires flexion 
limited to 15 degrees or extension limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  The June 
15, 2001 private medical record showed that the veteran 
lacked 5 degrees of full extension and flexed to 120 degrees.  
His limitation of left knee motion does not meet the criteria 
for an evaluation in excess of 20 percent under Diagnostic 
Codes 5260, 5261.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  The June 15, 2001 private medical record 
showed that there was a moderate Grade I effusion.  The 
veteran had significant patellofemoral crepitance, Grade II, 
with range of motion.  He was tender along the medial and 
lateral jointlines.  The doctor was unable to elicit a pivot 
shift because the veteran was doing quite a bit of blocking.  
Thus, the current objective findings with regard to the 
veteran's left knee have not been shown to be productive of 
additional disability or functional impairment in excess of 
the 20 percent evaluation, which is currently assigned.  

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's service connected post operative left knee 
reconstruction with early traumatic degenerative changes from 
June 15, 2001 to August 28, 2001.  Furthermore, for above 
reasons, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

B.  10 percent effective November 1, 2001  

At the August 2002 VA examination there was an old healed 
incision over the anterior aspect of the left knee, which was 
approximately 20 cm long.  The veteran's Q-angle was normal.  
X-rays of the left knee showed changes consistent with an old 
anterior cruciate ligament reconstruction and a repair of the 
medial collateral ligament.  There were two staples present 
in the medial femoral condyle.  There were fixation screws in 
the lateral femoral condyle and the medial tibial condyle 
consistent with anterior cruciate ligament reconstruction.  
The joint spaces of the knee were well maintained, and there 
were no significant arthritic changes.  In December 2002 with 
his VA Form 9 the veteran sent pictures of his left knee 
showing a surgical scar.  

An evaluation in excess of 10 percent requires moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257(2003).  The criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
have not been met as the August 2002 VA examination showed 
that the veteran had 1+ anterior cruciate ligament laxity.  
The collateral ligaments were intact as well as the posterior 
collateral ligament.  The evidence does not show moderate 
recurrent subluxation or lateral instability.  

An evaluation in excess of 10 percent requires flexion 
limited to 30 degrees or extension limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  At the 
August 2002 VA examination the range of motion about the 
veteran's left knee was from 0 degrees to 115 degrees.  His 
limitation of left knee motion does not meet the criteria for 
an evaluation in excess of 10 percent under Diagnostic Codes 
5260, 5261.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  At the August 2002 VA examination the 
veteran walked with a normal gait and did not limp.  
Examination of the left knee revealed a mild joint effusion.  
There was no palpable tenderness about the knee joint spaces, 
nor on patellar compression.  There was 2+ crepitation on 
movement.  Thus, the current objective findings with regard 
to the veteran's left knee have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which is currently 
assigned.  

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service connected post operative left knee 
reconstruction with early traumatic degenerative changes from 
November 1, 2001.  Furthermore, for above reasons, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

C.  Conclusion 

The Board has considered evaluation the veteran's disability 
under Diagnostic Code 5263 for genu recurvatum, but the 
maximum evaluation for that disability is 10 percent and 
would not provide the veteran with a higher evaluation than 
his current 10 percent under Diagnostic Code 5257.  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); or 
impairment of tibia and fibula (Diagnostic Code 5262).  
Evaluation under those diagnostic codes would not provide for 
an increased evaluation.  

II.  VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate the 
claims by means of the discussion in the December 2001 RO 
letter.  Specifically, in the December 2001 RO letter the RO 
informed the appellant of the following: 1.) VA's duty to 
notify the appellant about the claim; 2.) VA's duty to assist 
the appellant to obtain evidence for the claim; 3.) What 
information or evidence was still needed from the appellant; 
4.) What the appellant could do to help with the claim; and 
5.) What has been done to help with the claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  Even though the veteran was not 
specifically asked to submit any evidence in his possession 
pertaining to the claims, any such error is harmless because 
he was told about the information and evidence needed from 
him, which would elicit any relevant evidence in his 
possession and he was provided with the full text of the 
regulation, to include the portion stating that VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 7261(b) (West 2002).  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded a 
VA medical examination in August 2002.  The RO has obtained 
the veteran's service medical records and his private medical 
records.  There is no indication that additional relevant 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An evaluation in excess of 20 percent for post operative left 
knee reconstruction with early traumatic degenerative changes 
from June 15, 2001 to August 28, 2001 is denied.  

An evaluation in excess of 10 percent for post operative left 
knee reconstruction with early traumatic degenerative changes 
effective November 1, 2001 is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



